Order of disposition, Family Court, Bronx County (Bruce Kaplan, J.), entered on or about March 11, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts, which, if committed by an adult, would constitute the crime of assault in the second degree, and placed him with the Division for Youth for a period of 18 months, unanimously affirmed, without costs.
*680The ministerial violation of Family Court Act § 340.2 (1) which occurred here did not interfere with the general rule of judicial continuity established by that section, and did not render the written Order of Fact-Finding After Hearing ineffective, since the written order did not deviate from the oral determination rendered at the conclusion of the fact-finding hearing by the Judge who had presided throughout the hearing. Concur — Rosenberger, J. P., Ellerin, Nardelli and Williams, JJ.